51 N.J. 408 (1968)
241 A.2d 449
ANNA A. BRUNI, PLAINTIFF-APPELLANT,
v.
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 22, 1968.
Decided April 1, 1968.
*409 Mr. Frank Thatcher argued the cause for appellant (Mr. Joseph R. Moss, attorney).
Mr. Samuel Kalikman argued the cause for respondent (Mr. George D. Rothermel, attorney).
PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion of Judge Carton in the Appellate Division, 100 N.J. Super. 154.
*410 For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For affirmance  None.